Roby, J.
This is the third appeal. McKinney v. Cabell (1900), 24 Ind. App. 676; Cabell v. McKinney (1903), 31 Ind. App. 548. The case is now to be determined upon a finding of facts upon which conclusions of law were stated for appellee.
*4231. *422In McKinney v. Cabell, supra, the answer setting up a material alteration in a chattel mortgage by inserting the *423words “in my storehouse in Bedford” was held good. The sufficiency of such answer was thereby established and became res judicata. Halstead, v. Sigler (1905), 35 Ind. App. 419.
2. The maker of the note and mortgage answered by a verified general denial. “Whenever the mortgage was met and overcome by rights existing in those by whom it was executed, it was overthrown effectually for all.” Aultman & Co. v. Forgey (1894), 10 Ind. App. 397, 399. The case was retried upon the issues thus settled, and a judgment rendered for defendant. An appeal was taken from this judgment, and the same ivas reversed by this court. Cabell v. McKinney, supra. The ground of such reversal was the error of the court in refusing to permit plaintiff’s counsel to ask the mortgagor, on cross-examination, after she had testified in her examination-in-chief as to the execution of the mortgage, if it was not her intention, when she executed the mortgage, to mortgage the goods in her storeroom.
3. Before the case was again tried, appellant filed a third paragraph of reply, setting up that the mortgage after said alteration was made conformed to the agreement of the parties. This additional paragraph of reply did not change the issue, for the reason that no evidence was admissible under it which would not have been admissible under the general denial.
4. The case is here now on special findings and conclusions of law. The findings show, among other things, that the mortgage, after the interlineation complained of, was in accordance with the agreement originally made by the parties; that is to say, facts are proved which, when taken in connection with the facts averred in the answer, show that the alteration made was not a material one. Osborn v. Hall (1903), 160 Ind. 153. The last judgment was reversed in order that evidence of this character might be introduced, and the law of the case as heretofore fixed in nowise prevents the court from giving to the facts found *424such effect as they are in law entitled to have. The conclusions of law upon these facts should have been for appellant.
Judgment reversed, and the cause remanded, with instructions to restate the conclusions of law in accordance with this opinion, and to render judgment thereon.